NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 8/20/2021:
The amendments to claims 7-9, 14, 15, 19 and 20 are acknowledged and accepted.
	The amendment to the title and the specification are acknowledged and accepted.  In view of these amendments, the objection to the title in the office action dated 5/28/2020 and the objection to the drawings in the office action dated 2/22/2021 are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
 
Drawings
The drawings were received on 8/20/2021.  These drawings are acceptable

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles McCloskey (Reg. No. 46,911) on September 3, 2021.

The application has been amended as follows: 
In claim 7, line 10-11, delete “have a spacing”, and replace with --form a recess--
In claim 7, lines 16-17, delete “the third distance is than the second distance”, and replace with --the third distance is less than the second distance--
In pg. 8, lines 21-22 of the specification, delete “The first tabs and the second tabs have a spacing from the chamber, that is, the bottom of the chamber, so a memory card may insert.”, and replace with --The first tabs and the second tabs form a recess at the bottom of the chamber so a memory card may be inserted therein.--
In pg. 9, lines 10-11 of the specification, delete “The first tabs and the third tabs have a spacing from the minor chamber, that is, the bottom of the minor chamber, so a memory card may insert.”, and replace with --The first tabs and 

Allowable Subject Matter
Claims 7-9, 12-15, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 7, prior art fails to teach or reasonably suggest, either singly or in combination, the floating device wherein said at least one chamber having at least one first tab located a first distance away from said centerline and closer to the edge and at least one second tab located upon said centerline;  wherein said at least one first tab and said at least one second tab form a recess so that said at least one chamber is adapted to receive a memory card inserted therein beneath said at least one first tab and said at least one second tab; said at least one minor chamber having at least one first tab located a second distance away from said centerline and closer to the edge and at least one third tab located a third distance away from said centerline wherein the third distance is less than the second distance; and wherein said at least one first tab of said minor chamber and said at least one third tab form a recess so that said at least one minor chamber is adapted to receive a memory card inserted therein, in addition to the other limitations of the claim.
With respect to claim 12, prior art fails to teach or reasonably suggest, either singly or in combination, a device that stores memory card, wherein said at least one chamber having a tongue centered upon said at least one chamber and away from the 
With respect to claim 19, prior art fails to teach or reasonably suggest, either singly or in combination, a floating device, wherein said at least one chamber having at least one first tab located a first distance away from said centerline and closer to the edge and at least one second tab located upon said centerline  12wherein said at least one first tab of said chamber and said at least one second tab of said chamber forming a recess so that said at least one chamber is adapted to receive a memory card inserted therein; said at least one minor chamber having at least one first tab located a second distance away from said centerline and closer to the edge and at least one third tab located a third distance away from said centerline wherein the third distance is less than the second distance, wherein said at least one first tab of said minor chamber and said at least one third tab of said minor chamber forming a recess so that said at least one minor chamber is adapted to receive a memory card inserted therein; said at least one chamber having a tongue centered upon said at least one chamber and away from the centerline, said tongue away from said at least one chamber as a cantilever, said tongue having a lip opposite said at least one chamber, said lip extending upwardly and opposite said buoyant layer; said at least one minor chamber having a tongue centered upon said at least one minor chamber and away from the centerline, said tongue away from said at least one minor chamber as a cantilever, said tongue having a lip opposite 
Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUEZU ELLIS/Primary Examiner, Art Unit 2876